Title: To Alexander Hamilton from Jeremiah Olney, 13 September 1792
From: Olney, Jeremiah
To: Hamilton, Alexander



Sir,
Custom House,District of Providence 13th Septemr. 1792.

Since I had, on the 8th Instant, the honor of addressing you, on the Case of the Brigantine Samuel, the Brigantine Harriot, Christr. Bently Master, from Copenhagen, arrived (the Day before yesterday) in this District, being another Vessel of Welcome Arnold Esquire; and her Cargo, like the Samuel’s, was, on the 10th Instant, transferred by him to Mr. Edward Dexter of this Town, Merchant, for the Consideration of Two Thousand pounds Lawful Money. The Master applied at my Office Yesterday, Reported and Entered the Vessel; and Mr. Dexter appeared, with the Instrument of Transfer, to secure the Duties. Not having heard from the District Attorney on this Subject; and the Duties on the Brigt. Samuel’s Cargo having been secured at Newport by Bonds, I deemed it most advisable to adopt Mr. Ellery’s practice, and permit Mr. Dexter to secure thereon the Harriot’s by his Bonds, amounting by Estimate, to Eleven Hundred Dollars.
This Transfer of Property, as in the case of the Saml., has been executed with the sole design to obtain a further Credit by evading the Law; and unless some effectual Check is adopted to prevent this singular mode of evasion, I apprehend it may introduce a more frequent suit of Bonds.
I have the Honor &c.
Jereh. Olney Collr.
N.B. Mr. Arnold has two other Vessels speedily expected from the West Indies.

Alexr. Hamilton Esqr.
Secy of the Treasury.
